 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8      BRENNAN PATRICK PENROSE,                         CASE NO. 3:18-cv-05705-RBL-DWC

 9                                 Petitioner,           ORDER GRANTING APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
10              v.

11      STATE OF WASHINGTON,

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner has submitted an

15 application seeking leave to proceed with this action in forma pauperis. Petitioner’s application

16 demonstrates that he is unable to afford the $5.00 filing fee. Petitioner’s application to proceed

17 in forma pauperis (Dkt. 1) is therefore GRANTED. The Clerk is directed to file petitioner’s

18 petition for writ of habeas corpus without the prepayment of fees. The Clerk is further directed

19 to send a copy of this Order to petitioner.

20          Dated this 2nd day of October, 2018.



                                                         A
21

22
                                                         David W. Christel
23                                                       United States Magistrate Judge



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
